Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4673 Filed 08/16/19 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN

LEN GAMBOA, et al., individually and on
behalf of all others similarly situated,
                                                       Case No. 18-CV-10106-DPH-EAS
                                   Plaintiffs,
                                                       Chief Judge Denise P. Hood
                          v.
                                                       Magistrate Judge Elizabeth A.
FORD MOTOR COMPANY, et al.,                            Stafford

                                 Defendants.


                               JOINT RULE 26(f) REPORT
         Plaintiffs and Defendants Ford Motor Company and Robert Bosch LLC

(collectively, “the Parties”) hereby submit this Joint Statement in accordance with

Federal Rule of Civil Procedure 26(f).

I.       Discovery Plan
         The Parties held their Rule 26(f) conference on August 2, 2019, and

discussed a discovery plan to promote the efficient and speedy resolution of this

case. The Parties’ proposed discovery plan is set forth below.

         A.       Rule 26(a)(1) Initial Disclosures

         The Parties will exchange initial disclosures in accordance with Rule

26(a)(1) on August 26, 2019.




                                                 -1-
010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4674 Filed 08/16/19 Page 2 of 21




         B.       Subjects on Which Discovery May Be Needed and
                  Timing/Phasing of Discovery
         Pursuant to Rule 26(f)(3)(B), the Parties have conferred regarding the

subjects on which discovery may be needed, when discovery should be completed,

and whether discovery should be conducted in phases or be limited to or focused

on particular issues. The Parties’ proposals on these issues are set forth below.

                  1.     Subjects on Which Discovery May Be Needed

                         a.    Plaintiffs’ Proposal
         Plaintiffs propose to take discovery on the following topics, among others:

(1) the development of the emissions control systems used in the model year 2011–

2017 Ford F-250, F-350, and F-450 Super Duty diesel trucks (the “Class

Vehicles”); (2) the emissions certification of the Class Vehicles with respect to

state and federal regulations; (3) the development or manufacture of the Class

Vehicles, including, but not limited to, communications with third-party suppliers;

(4) the certification or testing of the emissions control systems in the Class

Vehicles; (5) the existence and use of auxiliary emissions control devices (AECDs)

in the Class Vehicles; (6) the ability of the engine control module in the Class

Vehicles         to    recognize   emission    testing   conditions;   (7)   Defendants’

communications with governmental entities or regulatory authorities regarding the

certification or testing of the emissions control systems installed in the Class

Vehicles; (8) the effect that the Class Vehicles’ emissions control systems have on


                                              -2-
010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4675 Filed 08/16/19 Page 3 of 21




the vehicles’ fuel economy or performance; (9) Defendants’ correspondence or

communication with consumers or dealers regarding remedial actions, service

actions, or recalls relating to the emissions control systems in Class Vehicles; (10)

marketing and advertising campaigns for the Class Vehicles; (11) sales data

sufficient to determine how many of each Class Vehicle has been sold in the U.S.

by state and model/model year; (12) the economic benefit that Defendants derived

from the use of any auxiliary emissions control devices in the Class Vehicles; (13)

research or analysis regarding exhaust emissions from the Class Vehicles; (14)

vehicle registration data or analyses reflecting registration of the Class Vehicles in

each geographic region, major city, and/or zip code; (15) discussions of the value

of the Class Vehicles and of comparable vehicles made by competitors, including,

but not limited to, segmented “T-Line” data; (16) correspondence or

communications with any plaintiff named in the Consolidated Class Action

Complaint; (17) Ford’s officers, directors, and employees who have knowledge of

Ford’s business, operations and financial information, as well as the conduct

alleged in the Complaint; (18) Bosch’s officers, directors, and employees who have

knowledge of Bosch’s business, operations and financial information, as well as

the conduct alleged in the Complaint; and (19) the relationship and

communications between the Defendants with respect to the emissions control

systems installed in the Class Vehicles.


                                           -3-
010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4676 Filed 08/16/19 Page 4 of 21




                       b.   Ford’s Proposal
         Some of Plaintiffs’ proposed discovery is not relevant or proportional to the

needs of the case. Ford anticipates seeking discovery and taking depositions on

topics that will include the following: (a) sale, servicing, use, repair, modification

and disposition of Plaintiffs vehicles; (b) Plaintiffs’ knowledge at the time of

purchase; (c) information conveyed to Plaintiffs regarding the Subject Vehicles at

and prior to purchase; (d) repair efforts and Plaintiffs interactions with repair

facilities, Ford dealerships, and/or Ford; (e) information relating to other vehicles

Plaintiffs have owned, including all repair and maintenance records for those

vehicles; (f) the disclosure(s) Plaintiffs allege Ford should have made; (g) the

extent to which Plaintiffs’ claims are typical of the proposed class; (h) the alleged

“defect” in Plaintiffs’ vehicles and the extent to which that alleged defect is

“common” to the Subject Vehicles or proposed class of vehicles; (i) the extent to

which Plaintiffs are adequate and typical representatives of the proposed class; (j)

Plaintiffs’ alleged damages and the extent to which others in the proposed class

share those damages; (k) the extent to which individual issues predominate over

common issues; (l) Plaintiffs’ testing described in their complaint; (m) any expert

opinions submitted by Plaintiffs in this litigation; (n) the advertisements,

statements and representations upon which plaintiffs allegedly relied in electing to




                                          -4-
010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4677 Filed 08/16/19 Page 5 of 21




purchase the Subject Vehicles; and (o) plaintiffs’ expectations about the subject

vehicles.

                       c.   Bosch’s Proposal
         Bosch LLC concurs with Ford’s proposal. In addition to those topics Ford

proposed, Bosch anticipates serving discovery and taking depositions on the

following topics, among others: (a) plaintiffs’ knowledge of, and interactions with,

Bosch LLC prior to the current litigation; (b) the disclosure(s) Plaintiffs allege

Bosch LLC should have made.

                  2.   When Discovery Should Be Completed & Whether
                       Discovery Should Be Conducted in Phases
         The Parties agree to conduct fact discovery and expert discovery in separate

phases. Fact discovery will commence on August 26, 2019, and will conclude by

October 1, 2020. The Parties may apply (jointly or separately) for an extension of

this deadline upon a showing of good cause.

         Expert discovery will commence on November 2, 2020, and conclude by

June 14, 2021. The Parties will file a joint protocol for expert discovery by

October 16, 2019. If the Parties are unable to agree on the contents of such a

protocol, each party shall submit its own proposed order with a memorandum (not

to exceed five (5) pages) explaining why the Court should adopt that party’s

particular proposal.




                                          -5-
010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4678 Filed 08/16/19 Page 6 of 21




         C.       Electronically Stored Information (ESI) and Protective Order
         The Parties have exchanged drafts of their proposed protocol for

electronically stored information (ESI) and will continue to meet and confer on the

disclosure, discovery, preservation, and appropriate production format of ESI. The

parties also contemplate filing a protective order and have exchanged a draft.

         D.       Changes to Limitations on Discovery
         Unless otherwise specified herein, the Parties agree that written discovery

requests, and responses and objections thereto, shall be made in accordance with

the Federal Rules of Civil Procedure and the Local Rules of the U.S. District Court

for the Eastern District of Michigan. Written responses and objections to requests

for the production of documents shall be due 30 days after service of the request,

written responses and objections to interrogatories and requests for admission shall

be due 45 days after service of the request, and verifications of interrogatories shall

be provided within 14 days after service of written responses and objections to

those interrogatories.

                  1.   Interrogatories and Requests for Admission
         The Parties do not currently propose any change to the limit of 25 written

interrogatories, including all discrete subparts, that may be served on any party as

set forth in Rule 33(a)(1), but reserve the right to revisit the issue in the future.

The Parties may agree to use streamlined Plaintiff Fact Sheets (“PFS”) in lieu of

interrogatories on the class representatives named in the Consolidated Class Action
                                          -6-
010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4679 Filed 08/16/19 Page 7 of 21




Complaint. If so, the Parties will meet and confer to agree on the form and content

of any such PFS.          The Parties agree to limit Requests for Admission to 25

requests, including subparts.

                  2.   Depositions
         The Parties will meet and confer on the procedure and maximum number of

depositions that may be taken in this case. The Parties will submit their joint

proposed deposition protocol by September 16, 2019. If the Parties are unable to

agree on the contents of such a protocol, each party shall submit its own proposed

order with a memorandum (not to exceed five (5) pages) explaining why the Court

should adopt that party’s particular proposal. No party will notice a deposition

prior to Court’s entry of a deposition protocol.

         E.       Other Orders Under Rules 16(b), 16(c) and 26(c)

                  1.   Plaintiffs’ Scheduling Proposal

         Plaintiffs respectfully seek entry of a Case Management and Scheduling

Order with the proposed schedule set forth below.           This schedule provides

deadlines for several important joint protocols at the start of discovery, including a

protocol for electronically stored information, to mitigate common discovery

disputes that would otherwise arise over the course of the litigation. The schedule

also establishes a deadline for substantial completion of document production to

ensure that the parties produce documents sufficiently in advance of fact witness


                                          -7-
010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4680 Filed 08/16/19 Page 8 of 21




depositions and the close of fact discovery.            Furthermore, the schedule

contemplates a reasonable briefing schedule for class certification and summary

judgment to facilitate a just and speedy resolution of the case by the fall of 2021.

         Defendants’ proposed schedule, in contrast, promotes inefficiencies by

setting summary judgment before class certification. This places the cart before

the horse and is flawed for several reasons. First, seeking summary judgment prior

to class certification would address only the claims of the individually named

plaintiffs, rather than the putative class. See, e.g., Schwarzschild v. Tse, 69 F.3d

293, 297 (9th Cir. 1995) (“[W]hen defendants obtain summary judgment before the

class has been properly certified or before notice has been sent, . . . the district

court’s decision binds only the named plaintiffs.”). Thus, even if Defendants

prevailed at summary judgment against an individual plaintiff, the summary

judgment order would not bind absent class members or definitively dispose of the

class claims. Ruling on summary judgment prior to class certification would also

create the risk of “one-way intervention,” which would “allow members of a class

to benefit from a favorable judgment without subjecting themselves to the binding

effect of an unfavorable one.” Am. Pipe & Const. Co. v. Utah, 414 U.S. 538, 547

(1974); see also Gooch v. Life Inv’rs Ins. Co. of Am., 672 F.3d 402, 432 (6th Cir.

2012) (“The rule against one-way intervention prevents potential plaintiffs from

awaiting merits rulings in a class action before deciding whether to intervene in


                                         -8-
010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4681 Filed 08/16/19 Page 9 of 21




that class action.”). Deciding summary judgment prior to class certification would

therefore create an inefficient result, regardless of which party prevails.

         Second, any individualized challenges that Defendants could assert against

the named plaintiffs would be better raised at class certification, where the Court

would already be evaluating the adequacy of the class representatives and the

typicality of their claims. And, because the Court’s class certification order is

binding, there would not be any issues with enforcing the res judicata effect of the

order, as Defendants envision. There is simply no need to engage in multiple

rounds of preemptive, individualized summary judgment briefing when the claims

of all the named plaintiffs will already be scrutinized and efficiently addressed at

class certification.

         Third, Defendants misinterpret Plaintiffs’ proposed schedule to provide for

Daubert motions only after class certification.        Not so.    Plaintiffs’ proposed

schedule contemplates expert discovery for class certification experts who may be

challenged during the class certification briefing, as well as non-class certification

experts who may be challenged during the summary judgment briefing.

Defendants therefore would not be deprived of an opportunity to fully brief their

opposition to class certification or challenge Plaintiffs’ experts here.

         Finally, under Rule 23, the Court must determine whether to certify a class

“at an early practicable time after a person sues or is sued as a class


                                          -9-
010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4682 Filed 08/16/19 Page 10 of 21




 representative.” Fed. R. Civ. P. 23(c)(1)(A) (emphasis added). Defendants’ plan

 to put off class certification until October 1, 2021—one year after their proposed

 close of fact discovery and less than six months before their proposed trial date—

 fails to comply with Rule 23 and serves only to delay Plaintiffs’ prosecution of this

 case. Defendants’ reference to the discovery schedule in In re Duramax Diesel

 Litigation, Case No. 2:17-cv-11661 (E.D. Mich.) (Ludington, J.) is completely

 irrelevant. Plaintiffs’ counsel’s discovery plan in another case—based on different

 circumstances and involving a different automobile manufacturer—has no bearing

 on the appropriate scheduling order here. Defendants’ citation to this Court’s

 ruling in Fulton v. Enclarity, Inc., No. 16-13777, 2016 WL 10459385, (E.D. Mich.

 Nov. 8, 2016) is likewise unavailing. Unlike the plaintiffs in Fulton, who moved

 for class certification before entering a discovery order or even giving the

 defendants an opportunity to respond to the complaint, Plaintiffs here have already

 briefed multiple rounds of motions to dismiss, have had lengthy meet and confers

 with Defendants regarding the discovery schedule, and stand ready to proceed with

 discovery. Thus, Plaintiffs request that the Court enter the schedule proposed

 below.




                                         -10-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4683 Filed 08/16/19 Page 11 of 21




 Event                                                       Date
 The Parties exchange their Rule 26 initial disclosures.     August 26, 2019
 Fact Discovery begins.                                      August 26, 2019
 Deadline for the Parties to file their joint protective     September 13, 2019
 order and privilege nonwaiver agreement or
 alternatively file joint letter outlining parties’
 positions and disagreement(s).
 Deadline for the Parties to file their joint ESI protocol   September 13, 2019
 or alternatively file joint letter outlining parties’
 positions and disagreement(s).
 Deadline for the Parties to file their joint deposition     September 16, 2019
 protocol or alternatively file joint letter outlining
 parties’ positions and disagreement(s).
 Deadline for the Parties to file their joint expert         October 16, 2019
 discovery protocol or alternatively file joint letter
 outlining parties’ positions and disagreement(s).
 Deadline for the Parties to substantially complete their May 1, 2020
 productions of non-privileged, responsive documents.
 Close of Fact Discovery.                                    October 1, 2020
 Settlement Conference.                                      October 9, 2020
 Plaintiffs move for class certification and submit any      November 2, 2020
 expert reports in support of class certification.
 Expert Discovery begins.                                    November 2, 2020
 Defendants file their brief(s) in opposition to             January 8, 2021
 Plaintiffs’ motion for class certification, file their
 motion(s) challenging Plaintiffs’ class certification
 experts, and submit any expert reports in opposition
 to class certification.
 Plaintiffs file a reply brief in support of their motion    March 8, 2021
 for class certification, file their motion(s)
 challenging Defendants’ class certification experts,
 and submit any rebuttal expert reports in support of
 class certification.
 Class certification hearing.                                [At Court’s Discretion]

                                           -11-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4684 Filed 08/16/19 Page 12 of 21




 Event                                                      Date
 Deadline for Plaintiffs’ Expert Disclosures and            March 15, 2021
 Reports relating to non-class certification issues.
 Deadline for Defendants’ Expert Disclosures and            April 19, 2021
 Reports relating to non-class certification issues.
 Deadline for Plaintiffs’ Rebuttal Expert Disclosures       May 17, 2021
 and Reports relating to non-class certification issues.
 Close of Expert Discovery.                                 June 14, 2021
 The Parties file their Motions Challenging Experts.        June 28, 2021
 The Parties file their Dispositive Motions.                June 28, 2021
 Pretrial Disclosures.                                      August 16, 2021
 The Parties file their Motions in Limine.                  September 13, 2021
 Final Pretrial Conference.                                 October 4, 2021
 Trial begins.                                              Week of October 11,
                                                            2021


          2.       Defendants’ Scheduling Proposal

          Plaintiffs’ counsel’s proposed dates for expert discovery, Daubert motions,

 and dispositive motions depart from their position in Duramax (see No. 17-cv-

 11661, Dkt. 63, PgID 3569 (proposed pre-certification expert, dispositive-motion

 deadlines)) and undermine Defendants’ due-process right to challenge both the

 claims of named Plaintiffs and the viability of the putative class. Class certification

 requires a rigorous analysis of an adequate record to “resolv[e] the relevant issues.”

 Fulton v. Enclarity, Inc., No. 16-13777, 2016 WL 10459385, at *1 (E.D. Mich.

 Nov. 8, 2016) (Hood, C.J.) (denying pre-discovery class certification because of

 defendants’ due-process rights to “conduct discovery” or brief “class certification
                                          -12-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4685 Filed 08/16/19 Page 13 of 21




 issues”). This is true even if there is overlap with the merits of Plaintiffs’ case, and

 applies to Daubert motions and dispositive motions alike.

          Plaintiffs’ proposed dates jumble the order of, and deprive the necessary

 time for, the Court’s assessment of the merits of individual and class claims, and

 the parties’ testing of them. Defendants deserve the chance to challenge Plaintiffs’

 experts’ qualifications or submissions in support of the putative class claims, and

 to file dispositive motions (as the facts and law develop) against individual

 Plaintiffs or claims before they are certified and the pressures of settlement

 overwhelm the litigation. Plaintiffs’ schedule would rob Defendants of these

 opportunities and create needless and costly litigation through incomplete briefing

 on, among other things, class typicality and adequacy inquiries, and—if challenges

 to plaintiffs, experts, and claims push past certification—potential motions to

 decertify the class.

          Plaintiffs’ arguments that summary judgment motions should come after

 class certification make no sense. It is neither efficient nor fair to permit Plaintiffs

 with no claims of their own to represent a certified class, only to then have the

 Court dismiss their claims (and thus the entire litigation) on summary judgment

 because they lacked legally viable claims all along. The results of summary

 judgment motions will also inform the class certification decision. If individual

 results of summary judgment motions differ, that will suggest that class


                                          -13-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4686 Filed 08/16/19 Page 14 of 21




 certification is inappropriate for those claims, regardless of the class representative.

 Plaintiffs also argue that summary judgment risks “one-way intervention,” but that

 is not supported by their cited caselaw and would, at any rate, be a concern

 Defendants might have—not one that Plaintiffs can have on Defendants’ behalf.

 The fact that Plaintiffs’ counsel are arguing against their own putative class

 members’ ability to preserve their ability to litigate their own claims if those of the

 named Plaintiffs were to fail suggests that Plaintiffs’ counsel’s real concern lies

 elsewhere. Even a post-certification summary-judgment ruling that purportedly

 binds absent class members could not prevent those members’ inevitable challenge

 to the adequacy of their representatives. At that point, Defendants would be forced

 to argue adequacy just to enforce res judicata effects. This cannot be permitted.

 When, as here, there are serious doubts as to many of Plaintiffs’ claims, the Sixth

 Circuit simply does not “requir[e district courts] to rule on a motion for class

 certification before ruling on the merits of the case.” Miami Univ. Wrestling Club

 v. Miami Univ., 302 F.3d 608, 616 (6th Cir. 2002); see Marx v. Centran Corp., 747

 F.2d 1536, 1552 (6th Cir. 1984) (“It has never been doubted that a complaint

 asserting a class action could be dismissed on the merits before determining

 whether the suit could be maintained as a class action.”). And, to the extent that

 Plaintiffs are suggesting that all individual issues can be adjudicated at the class

 certification stage, what they propose is incorrect and inefficient. See, e.g., In Re:


                                          -14-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4687 Filed 08/16/19 Page 15 of 21




 General Motors LLC Ignition Switch Litigation, No. 14-MC-2543 (JMF), 2019

 WL 3564698, at *17 (S.D.N.Y. Aug. 6, 2019) (emphasizing the wide-reaching

 impact of a summary judgment decision, in light of which the parties’ efforts with

 respect to class certification motions appear to have been inefficient); In re Asacol

 Antitrust Litig., 907 F.3d 42, 53 (1st Cir. 2018) (class certification was reversed

 where certain issues of fact were not first adjudicated through summary judgment).

          Plaintiffs’ arguments that their proposed schedule permits the Defendants

 time to test their experts is inaccurate, and their proposed schedule unfair. Setting

 a schedule that “begins” Expert Discovery after the filing of the motion for class

 certification is (in Defendants’ experience) unprecedented, and wholly inconsistent

 with the decisions of Courts of Appeals that have recognized that the logic of Wal-

 Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011) and Comcast Corp. v.

 Behrend, 569 U.S. 27, 33 (2013) require that Daubert be fully applied to class

 certification. See, e.g., Messner v. Northshore Univ. HealthSystem, 669 F.3d 802,

 812 (7th Cir. 2012). And Plaintiffs’ proposed schedule gives Defendants just 60

 days, spread over the holidays, to depose Plaintiffs’ experts, prepare responsive

 expert reports, brief Daubert motions against Plaintiffs’ experts (who have just

 been disclosed), and respond to their motion for class certification.

          Defendants also believe there is not a need for a deadline to file an ESI

 protocol, and indeed that setting such a deadline may lead to an unnecessary


                                          -15-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4688 Filed 08/16/19 Page 16 of 21




 imposition on the Court’s time. The Federal Rules of Civil Procedure do not

 require that any ESI protocol be filed, and requiring this (especially at such an

 early stage) may result in competing ESI proposals filed with the court raising

 hypothetical issues about anticipated future document productions. If, as discovery

 progresses, any party requires the assistance of the Court to resolve an issue that

 arises, including an issue pertaining to ESI, that party will be able to do so.

 Imposing the deadlines that Plaintiffs propose, including for “substantial

 completion” of document discovery, adds nothing to this, and only creates the

 potential for wasteful and unripe disputes.

          Defendants accordingly respectfully seek entry of a Case Management and

 Scheduling Order with the proposed schedule set forth below, which, unlike

 Plaintiffs’ proposal, permits Daubert motions and dispositive motions before class

 certification motions.


            Event                                        Time for Completion
            Rule 26(a)(1) Disclosures                    August 26, 2019
            Fact Discovery Begins                        August 26, 2019
            Deadline for Parties’ Joint Protocol for     September 16, 2019
            Depositions or Statements of Position and
            Disagreement.
            Deadline for Parties’ Joint Protocol for     October 16, 2019
            Expert Discovery or Statements of Position
            and Disagreement.
            Deadline for Completion of Fact Witness      October 1, 2020
            Depositions and All Fact Discovery
            Settlement Conference                        October 9, 2020

                                          -16-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4689 Filed 08/16/19 Page 17 of 21




            Expert Discovery Begins                       November 2, 2020
            Deadline for Plaintiffs’ Expert Disclosures   November 2, 2020
            and Reports
            Deadline for Defendant’s Expert               March 2, 2021
            Disclosures and Reports
            Deadline for Plaintiffs’ Rebuttal Expert      April 30, 2021
            Reports
            Deadline for Completion of All Expert         June 14, 2021
            Discovery
            Daubert Motions/Dispositive Motions           July 15, 2021
            Class Certification Motion                    October 1, 2021
            Opposition to Class Certification Motion      November 15, 2021
            Reply to Class Certification Motion           December 15, 2021
            Pretrial Disclosures                          January 17, 2022
            Motions in Limine                             February 15, 2022
            Final Pretrial Conference                     March 21, 2022
            Trial                                         March 28, 2022




                                            -17-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4690 Filed 08/16/19 Page 18 of 21




 Dated: August 16, 2019     Respectfully submitted,

                            HAGENS BERMAN SOBOL SHAPIRO LLP

                            By: /s/ Steve W. Berman
                            Steve W. Berman
                            1301 Second Avenue, Suite 2000
                            Seattle, WA 98101
                            Telephone: (206) 623-7292
                            Facsimile: (206) 623-0594
                            Email: steve@hbsslaw.com

                            E. Powell Miller
                            Sharon S. Almonrode
                            THE MILLER LAW FIRM PC
                            950 W. University Dr., Ste. 300
                            Rochester, MI 48307
                            Telephone: (248) 841-2200
                            Email: epm@millerlawpc.com
                            Email: ssa@millerlawpc.com

                            David S. Stellings
                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                            250 Hudson Street, 8th Floor
                            New York, NY 10013
                            Telephone: (212) 355-9500
                            Email: dstellings@lchb.com
                            James E. Cecchi
                            CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY &
                            AGNELLO, P.C.
                            5 Becker Farm Road
                            Roseland, NJ 07068
                            Telephone: (973) 994-1700
                            Email: jcecchi@carellabyrne.com

                            Plaintiffs’ Interim Co-Lead Counsel




                                     -18-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4691 Filed 08/16/19 Page 19 of 21




 Dated: August 16, 2019     DLA PIPER LLP (US)

                            By:   /s/ Joel A. Dewey
                                  Joel A. Dewey

                            Joel A. Dewey
                            Jeffrey M. Yeatman
                            DLA PIPER LLP (US)
                            6225 Smith Avenue
                            Baltimore, Maryland 21209
                            (410) 580-4135
                            joel.dewey@dlapiper.com
                            jeffrey.yeatman@dlapiper.com


                            BUSH SEYFERTH & PAIGE PLLC

                            By:   /s/ Stephanie A. Douglas
                                  Stephanie A. Douglas

                            Patrick G. Seyferth (P47575)
                            Stephanie A. Douglas (P70272)
                            BUSH SEYFERTH & PAIGE PLLC
                            3001 W. Big Beaver Rd., Ste. 600
                            Troy, MI 48084
                            (248) 822-7800
                            seyferth@bsplaw.com
                            douglas@bsplaw.com

                            Counsel for Defendant Ford Motor Company




                                     -19-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4692 Filed 08/16/19 Page 20 of 21




 Dated: August 16, 2019     CLEARY GOTTLIEB STEEN & HAMILTON LLP

                            By:   /s/ Matthew D. Slater
                                  Matthew D. Slater

                            Cleary Gottlieb Steen & Hamilton LLP
                            2112 Pennsylvania Ave., N.W.
                            Washington, DC 20037
                            Telephone: (202) 974-1500
                            Facsimile: (202) 974-1999
                            mslater@cgsh.com

                            Counsel for Defendant Robert Bosch LLC




                                     -20-
 010607-11/1173553 V1
Case 2:18-cv-10106-DPH-EAS ECF No. 97, PageID.4693 Filed 08/16/19 Page 21 of 21




                            CERTIFICATE OF SERVICE

          I hereby certify that on August 16, 2019, I electronically filed the foregoing

 document using the Court’s electronic filing system, which will notify all counsel

 of record authorized to receive such filings.

                                          /s/ Steve W. Berman
                                                Steve W. Berman
                                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                          1301 Second Avenue, Suite 2000
                                          Seattle, WA 98101
                                          Telephone: (206) 623-7292
                                          Email: steve@hbsslaw.com




                                           -21-
 010607-11/1173553 V1
